[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
James Wanjohi, the petitioner, moves this court pursuant to Conn. General Statute 53a-39 (b) to reduce the sentence of 13 years incarceration imposed on November 15, 1991.
The petitioner and his counsel provided this court with extensive documentation corroborating the representations that the petitioner has used his time at the correctional facility wisely and has taken advantage of various programs available to him for self improvement.
Conn. General Statute § 53a-39 (b) provides, in relevant part, "the sentencing . . . judge may, after hearing and for good cause shown, reduce the sentence."
The court conducted a hearing on this matter on August 18, 1997.
The petitioner claims that it is his exemplary conduct while incarcerated that provides the "good cause" required by the statute for a reduction of his sentence. CT Page 9624
The court accepts the representations of the defendant's good conduct while incarcerated.
The court, at the time of sentencing, had before it an individual with o criminal history with an excellent employment record. The court gave due consideration to the defendant's background at the time of sentencing.
The court is mindful of the aggravating nature of the offenses of which the defendant was convicted.
The court finds that the conduct of the defendant while confined, although commendable, is not sufficient good cause to warrant a reduction in his sentence pursuant to Conn. General Statute 53a-39 (b).
The Motion for Reduction of Sentence is DENIED.
MIANO, J.